NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        APR 19 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 GUILLERMO CRUZ TRUJILLO,                          No. 16-15101

                   Plaintiff-Appellant,            D.C. No. 1:14-cv-00975-SAB

   v.
                                                   MEMORANDUM*
 RUIZ, C/O; BOYD, C/O,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                         for the Eastern District of California
                   Stanley A. Boone, Magistrate Judge, Presiding**

                             Submitted April 11, 2017***

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

        Guillermo Cruz Trujillo, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging claims

arising out of the unauthorized deprivation of his personal property. We have


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            Trujillo consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Hamilton v. Brown, 630
F.3d 889, 892 (9th Cir. 2011) (dismissal under 28 U.S.C. § 1915A); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under

§ 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Trujillo’s federal due process claim

because Trujillo had an adequate postdeprivation remedy under California law.

See Hudson v. Palmer, 468 U.S. 517, 533 (1984) (“[A]n unauthorized intentional

deprivation of property by a state employee does not constitute a violation of the

procedural requirements of the Due Process Clause of the Fourteenth Amendment

if a meaningful postdeprivation remedy for the loss is available.”); Barnett v.

Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994) (“California [l]aw provides an

adequate post-deprivation remedy for any property deprivations.”).

      The district court properly dismissed any state law claim because Trujillo

failed to allege timely compliance with the California Tort Claims Act. See

Mangold v. Cal. Pub. Utils. Comm’n, 67 F.3d 1470, 1477 (9th Cir. 1995) (“The

California Tort Claims Act requires, as a condition precedent to suit against a

public entity, the timely presentation of a written claim . . . .”).

      AFFIRMED.




                                            2                                 16-15101